DETAILED ACTION
Acknowledgements
The amendment filed 8/10/2022 is acknowledged.
Claims 1-16, 18, and 20-24 are pending.
Claims 1-16, 18, and 20-24 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the rejection of the claims under 35 USC 101, applicant states that the claims improve the technical field of blockchain technology because they aggregate blockchain transactions so as to reduce blockchain transaction processing times and reduce the required bandwidth for such processing, which provides a practical application, and the newly added steps in the claims reflect an improved operation performed by a node in which a trigger condition is determined to be satisfied and the unspent transaction outputs are aggregated in response to the trigger condition.
Examiner notes, however, that a process for aggregating unspent outputs into a new transaction is a process that involves accounting to gather the unspent funds that belong to a particular wallet and then use those funds to perform a transaction. This is a commercial interaction. The fact that the transactions are transactions performed on a blockchain does not provide a practical application, because performing an accounting of a user’s cryptocurrency funds on a blockchain only involves using the blockchain as a tool to automate or perform the abstract idea. The claims do not recite any particular technical features involved in reducing processing time or bandwidth. Rather, these claimed benefits are a byproduct of the accounting process of aggregating unspent outputs into a single transaction, which is the abstract idea. Further, determining that a total amount of the unspent transaction exceeds a predetermined amount before performing the transaction does not change the fact that the claims are directed to a commercial interaction. Even when payment is performed using cash, the payer must determine that the amount of currency in their wallet is greater than or equal to the amount to be paid because they can perform the payment. Thus, these features are also directed to the abstract idea. Therefore, the claims do not provide additional elements beyond the abstract idea that provide a practical application or that provide significantly more than the abstract idea.
Regarding the rejection of the claims under 35 USC 102/103, applicant states that Antonopoulos does not disclose the trigger condition being a predetermined total unspent cryptographic currency amount. 
However, Antonopoulos describes blockchain transactions as requiring identification of a sufficient number of unspent transaction such that the amount of these unspent transactions meets or exceeds the amount of the payment being made in the blockchain transaction (See Antonopoulos pp. 22-24, 114-115, 117-119). This satisfies the claim limitations because it involves determining a total amount of a subset of the unspent blockchain transaction (“determining . . . a total amount of unspent cryptographic currency of the at least two unspent blockchain transactions associated with the cryptographic key pair”), comparing this total to a “trigger condition” or the amount of money to be transferred, and determining that the trigger condition is satisfied when then total meets or exceeds the trigger condition.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16, 18, and 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-8, 18, 20, and 23 are directed to a method and claims 9-16, 21-22, and 24 are directed to a system comprising a memory and a processing device. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite creating a transaction to send a payment to a receiver, in which the payment is made by aggregating smaller amounts of currency, which is an abstract idea. Specifically, the claims recite “storing . . . a plurality of unspent . . . transactions for one or more . . . wallets . . ., each unspent . . . transaction including at least an output address and transaction amount,” “identifying . . . at least two of the plurality of unspent . . . transactions . . . based on the output address of each of the plurality of unspent . . . transactions,” “determining . . . a total amount of unspent cryptographic currency of the at least two unspent blockchain transactions,” “comparing . . . the total amount of unspent cryptographic currency to a trigger condition, the trigger condition being a predetermined total unspent cryptographic currency amount,” “determining . . . the trigger condition is satisfied, wherein the determining the trigger condition is satisfied includes: determining . . . the total amount of unspent cryptographic currency of the at least two unspent blockchain transactions . . . meets or exceeds the trigger condition,” “generating . . . a digital signature . . .,” “generating . . . a recipient address . . .,” “generating . . a new . . . transaction, the new . . . transaction including each of the identified plurality of unspent . . . transactions . . . as inputs, the digital signature, the recipient address, and a transfer amount based on a summation of the transaction amount for each of the unspent . . . transactions,” and “transmitting . . . the new . . . transaction . . .,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a process for generating a transaction to transfer funds or make a payment which involves signing the transaction, generating recipient information, creating a payment transaction by identifying and aggregating several smaller amounts of currency and combining it with the signature and recipient information after determining that a sufficient amount of the smaller amounts of currency exist, and sending the transaction for processing, which is a commercial interaction. Additionally, storing a cryptographic key pair comprising a private key and a public key and associating the key pair with transactions, using the private key to generate a signature and using the public key to generate a recipient address only involves performing computations using keys to generate values, which is a mental process that can be performed using pen and paper, or a mathematical concept because it involves mathematical calculations. It has been held that “[a]dding one abstract idea (math) to another abstract idea . . . does not render the claim non-abstract.” RecogniCorp LLC v. Nintendo Co., 855 F.3d 1322 (Fed. Cir. 2017); See also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the use of a memory, processing device, and transmitter of a computing device, blockchain transactions, blockchain wallets, and a blockchain network merely use a computer as a tool to perform an abstract idea. Specifically, these additional elements perform the steps or functions of “storing . . . a plurality of unspent . . . transactions for one or more . . . wallets . . ., each unspent . . . transaction including at least an output address and transaction amount,” “identifying . . . at least two of the plurality of unspent . . . transactions . . . based on the output address of each of the plurality of unspent . . . transactions,” “determining . . . a total amount of unspent cryptographic currency of the at least two unspent blockchain transactions,” “comparing . . . the total amount of unspent cryptographic currency to a trigger condition, the trigger condition being a predetermined total unspent cryptographic currency amount,” “determining . . . the trigger condition is satisfied, wherein the determining the trigger condition is satisfied includes: determining . . . the total amount of unspent cryptographic currency of the at least two unspent blockchain transactions . . . meets or exceeds the trigger condition,” “generating . . . a digital signature . . .,” “generating . . . a recipient address . . .,” “generating . . a new . . . transaction, the new . . . transaction including each of the identified plurality of unspent . . . transactions . . . as inputs, the digital signature, the recipient address, and a transfer amount based on a summation of the transaction amount for each of the unspent . . . transactions,” and “transmitting . . . the new . . . transaction . . . .” The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a memory, processing device, and transmitter of a computing device, blockchain transactions, and a blockchain network to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of creating a transaction to send a payment to a receiver, in which the payment is made by aggregating smaller amounts of currency. As discussed above, taking the claim elements separately, the these additional elements perform the steps or functions of “storing . . . a plurality of unspent . . . transactions for one or more . . . wallets . . ., each unspent . . . transaction including at least an output address and transaction amount,” “identifying . . . at least two of the plurality of unspent . . . transactions . . . based on the output address of each of the plurality of unspent . . . transactions,” “determining . . . a total amount of unspent cryptographic currency of the at least two unspent blockchain transactions,” “comparing . . . the total amount of unspent cryptographic currency to a trigger condition, the trigger condition being a predetermined total unspent cryptographic currency amount,” “determining . . . the trigger condition is satisfied, wherein the determining the trigger condition is satisfied includes: determining . . . the total amount of unspent cryptographic currency of the at least two unspent blockchain transactions . . . meets or exceeds the trigger condition,” “generating . . . a digital signature . . .,” “generating . . . a recipient address . . .,” “generating . . a new . . . transaction, the new . . . transaction including each of the identified plurality of unspent . . . transactions . . . as inputs, the digital signature, the recipient address, and a transfer amount based on a summation of the transaction amount for each of the unspent . . . transactions,” and “transmitting . . . the new . . . transaction . . . .” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of creating a transaction to send a payment to a receiver, in which the payment is made by aggregating smaller amounts of currency. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 2-8, 10-16, 18, and 20-24 further describe the abstract idea because they describe either characteristics of the transaction, or steps involved in verifying and processing the transaction. Specifically, claims 4-8 and 12-16 describe steps involved in verifying and processing the transaction and claims 2, 10, 18, 20-22 describe various trigger conditions. Claims 23-24 describe generating a new genesis block in the blockchain including the at least two unspent blockchain transactions. This further describes the processing of the transaction because it describes storing the transaction on the blockchain. Claims 3 and 11 describe a characteristics of the unspent transactions, but do not require any steps or functions to be performed. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-9, 12-16, 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andreas M. Antonopoulos, “Mastering Bitcoin,” O’Reilly Media, Inc. (December 2014) (“Antonopoulos”).
Regarding claims 1 and 9, Antonopoulos discloses a system for periodic aggregation of blockchain transactions for reduced processing times and bandwidths, comprising: a memory of a computing device, and processing device of a computing device, and a transmitter of a computing device, the system performing a method for periodic aggregation of blockchain transactions for reduced processing times and bandwidths, comprising:
storing, in a memory of a computing device, at least a cryptographic key pair comprising a private key and a public key and a plurality of unspent blockchain transactions for one or more blockchain wallets in a blockchain network, each unspent blockchain transaction including at least an output address and transaction amount (Antonopoulos pp. 18-24, 61-69, 114-115);
identifying, by a processing device of the computing device, at least two of the plurality of unspent blockchain transactions associated with the cryptographic key pair based on the output address of each of the plurality of unspent blockchain transactions (Antonopoulos pp. 18-24, 112, 114-119);
determining, by the processing device, a total amount of unspent cryptographic currency of the at least two unspent blockchain transactions associated with the cryptographic key pair (Antonopoulos pp. 18-24, 30, 112, 114-119);
comparing, by the processing device, the total amount of unspent cryptographic currency to a trigger condition, the trigger condition being a predetermined total unspent cryptographic currency amount (Antonopoulos pp. 22-24, 114-115, 117-119);
determining, by the processing device, the trigger condition is satisfied (Antonopoulos pp. 18-24, 30, 112, 114-119), wherein the determining the trigger condition is satisfied includes:
	determining, by the processing device, the total amount of unspent cryptographic currency of the at least two unspent blockchain transactions associated with the cryptographic key pair meets or exceeds the trigger condition (Antonopoulos pp. 22-24, 114-115, 117-119);
generating, by the processing device of the computing device, a digital signature using the private key (Antonopoulos pp. 18-20, 112, 116-119);
generating, by the processing device of the computing device, a recipient address using the public key (Antonopoulos pp. 70-72);
generating, by the processing device, a new blockchain transaction, the new blockchain transaction including each of the identified plurality of unspent blockchain transactions associated with the cryptographic key pair as inputs, the digital signature, the recipient address, and a transfer amount based on a summation of the transaction amount for each of the unspent blockchain transactions (Antonopoulos pp. 18-24, 30, 112, 114-119);
transmitting, by a transmitter of the processing device, the new blockchain transaction to a node in a blockchain network (Antonopoulos pp. 25-26, 112-113).
Regarding claims 4 and 12, Antonopoulos discloses receiving, by a receiver of the node in the blockchain network, the new blockchain transaction (Antonopoulos pp. 26-28, 112-113).
Regarding claims 5 and 13, Antonopoulos discloses receiving, by the receiver of the node in the blockchain network, an additional new blockchain transaction from a plurality of different devices (Antonopoulos pp. 26-30, 112-113, 182-184); and
generating, by a processing device of the node in the blockchain network, a new block that includes a block header, the new blockchain transaction, and each additional new blockchain transaction (Antonopoulos pp. 26-30, 112-113, 184).
Regarding claims 6 and 14, Antonopoulos discloses transmitting, by a transmitter of the node in the blockchain network, the generated new block to a plurality of other nodes in the blockchain network for verification and updating of a blockchain associated with the blockchain network (Antonopoulos pp. 26-30, 112-113, 201).
Regarding claims 7 and 15, Antonopoulos discloses verifying, by the node in the blockchain network, the digital signature using the public key of the cryptographic key pair (Antonopoulos pp. 26-30, 112-113, 182-183).
Regarding claims 8 and 16, Antonopoulos discloses identifying, by a processing device of the node in the blockchain network, each unspent transaction output associated with the cryptographic key pair in a blockchain associated with the blockchain network (Antonopoulos pp. 26-30, 112-113, 182-183);
verifying, by the processing device of the node in the blockchain network, the plurality of unspent blockchain transactions included in the new blockchain transaction based on the identified unspent transaction outputs (Antonopoulos pp. 26-30, 112-113, 182-183).
Regarding claims 18 and 21, Antonopoulos discloses that the trigger condition includes a pre-determined time since a previous trigger condition associated with the cryptographic key pair, and wherein determining the trigger condition is satisfied includes: determining, by the processing device, the total amount of unspent cryptographic currency of the at least two unspent blockchain transactions associated with the cryptographic key pair meets or exceeds the trigger condition and/or the time singe a previous trigger condition meets or exceeds the trigger condition (Antonopoulos pp. 18-24, 30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Andreas M. Antonopoulos, “Mastering Bitcoin,” O’Reilly Media, Inc. (December 2014) (“Antonopoulos”) in view of Xiao W, et al. (CN109360101A) (“Xiao”), based on the machine translation provided by Espacenet.
Regarding claims 2 and 10, Antonopoulos discloses that determining the trigger condition is satisfied includes: determining, by the processing device, the total amount of unspent cryptographic currency of the at least two unspent blockchain transactions associated with the cryptographic key pair meets or exceeds the trigger condition and/or the total number of unspent transactions associated with the cryptographic key pair meets or exceeds the trigger condition (Antonopoulos pp. 22-24, 114-115, 117-119).
Antonopoulos does not specifically disclose that the trigger condition includes a predetermined number of unspent transactions associated with the cryptographic key pair.
Xiao discloses that the trigger condition includes a predetermined number of unspent transactions associated with the cryptographic key pair (Xiao ¶¶ 47-48).
Therefore, it would have been obvious to one of ordinary skill in the art the effective filing date of the application to modify the teachings of Antonopoulos to include the trigger condition including a predetermined number of unspent transactions associated with the cryptographic key pair, as disclosed in Xiao, in order to use a blockchain transaction to combine multiple unspent outputs of an account into a single transaction, thereby reducing storage space used by the blockchain and time to process a transaction (Xiao ¶¶ 4-12).
Regarding claims 3 and 11, Antonopoulos does not specifically disclose that the plurality of unspent transactions includes every unspent transaction associated with the cryptographic key pair.
Xiao discloses that the plurality of unspent transactions includes every unspent transaction associated with the cryptographic key pair (Xiao ¶¶ 47-48).
Therefore, it would have been obvious to one of ordinary skill in the art the effective filing date of the application to modify the teachings of Antonopoulos to include the plurality of unspent transactions including every unspent transaction associated with the cryptographic key pair, as disclosed in Xiao, in order to use a blockchain transaction to combine multiple unspent outputs of an account into a single transaction, thereby reducing storage space used by the blockchain and time to process a transaction (Xiao ¶¶ 4-12).

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Andreas M. Antonopoulos, “Mastering Bitcoin,” O’Reilly Media, Inc. (December 2014) (“Antonopoulos”).
Regarding claims 20 and 22, Antonopoulos discloses wherein the determining the trigger condition is satisfied includes: determining, by the processing device, the total amount of unspent cryptographic currency of the at least two unspent blockchain transactions associated with the cryptographic key pair meets or exceeds the trigger condition and/or the specific meets the trigger condition (Antonopoulos pp. 22-24, 114-115, 117-119). 
Antonopoulos does not specifically disclose that the trigger condition includes a specific day in a defined number of days, wherein the day in the defined number of days is determined based on dividing the total number of blockchain wallets in the blockchain network by the defined number of days. 
However, these limitation only describes characteristics of the data that the pre-determined interval is comprised of, but the claim do not require performance of any steps or functions that are dependent on the system processing the particular characteristics of the data recited in these limitations. Therefore, these limitations recite nonfunctional descriptive material and do not serve to differentiate the claims from the prior art. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morgan, et al. (US 2017/0091726) for disclosing performing a blockchain transaction that involves consolidating unspent transaction outputs (See, e.g., Fig. 9 and ¶ 37).
Haldenby, et al. (US 2018/0276666) (“Haldenby”) for disclosing generating a new genesis block including unspent transactions (Haldenby ¶¶ 147, 206).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685